Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeitzew (US 2003/014258 A1), and further in view of Laughlin (US 3,715,663 A) and Sprigg (US 2013/0217333 A1).
Regarding Claims 15 and 28, Zeitzew teaches an information providing system, comprising:
an output apparatus configured to output an acoustic wave including an acoustic wave identifier [0002 The use of ultrasonic ranging in air to position or navigate a mobile object with 
a [remote station] communicable with the output apparatus via a network [0070 In a further embodiment of this invention, the CPU 114 may be distributed between the system 100 and a remote station, where data is communicated between the platform and the remote station using radio frequency devices.];
a terminal apparatus configured to transmit information to the [remote station] [0070; 0092 mobile platform to be tracked], wherein
the [remote station] comprises:
a first memory that stores [fig. 1a shows central processing unit (CPU) #114 interfaced with #115 RAM and/or FLASH memory]
information associating identification information of the output apparatus, the acoustic wave identifier, information of a frequency that is used when the output apparatus generates the acoustic wave including the acoustic wave identifier, and a moving direction of the terminal apparatus, with each other [0002 In situations where the mobile object is moving with a significant speed with respect to the beacons, signal frequency Doppler shift of the transmitted ultrasonic signal may be used to aid in the determination of the velocity and position of the mobile object.], and

first circuitry configured to transmit, to the output apparatus, the identification information of the output apparatus, the acoustic wave identifier, and the information of the frequency that is used when generating the acoustic wave including the acoustic wave identifier [0002; 0026 The second set of modules 120 may further include a memory or data bank 128 and a radio frequency data communication link 129 also coupled to the digital signal processor 123 for communicating with the platform P and/or other beacons using radio frequency signals.],
the output apparatus comprises:
a second memory that stores the identification information of the output apparatus, the acoustic wave identifier, and the information of the frequency that is used when generating the acoustic wave including the acoustic wave identifier, which are received from the [remote station via the network] [0063 the system 100 includes radio frequency (RF) devices establishing an RF data communication link 119/129 between the platform and each beacon and/or among the beacons. The RF link provides an independent data communication channel between the platform and beacons (and/or beacon-to-beacon).]: and
second circuitry configured to:
[determine] based on the moving direction of the terminal apparatus, the frequency indicated by the information of the frequency received from the server [0002 mobile object is moving with a significant speed with respect to the beacons, signal frequency Doppler 
generate the acoustic wave identifier based on the [determined] frequency [0046 multiple beacons…ultrasonic signal…are coded..modulation techniques include frequency shift keying];
output the generated acoustic wave identifier [0066 repeated polling of ultrasonic beacons]; 
output the acoustic wave identifier that is generated based on the [frequency] [0033 one way time of flight measurement; 0035 2-way time of-flight measurements 200 among beacons or between the platform and beacons, or a combination of both.; 0066 ],
the terminal apparatus comprises third circuitry configured to:
analyze the acoustic wave identifier received from the output apparatus [0057 Transmitted ultrasonic beam patterns from neighboring faces overlap, and two distinct device identification codes are associated with each ultrasonic array (beacon or the platform). Each transmitted signal specifies via the code the intended recipient so that each ultrasonic array listens for only those codes unique to itself.]: and 
transmit the analyzed acoustic wave identifier to the [remote station] [0057 When responding to a detected signal, the array will in turn respond back with a corresponding code, also unique to itself. The use of unique codes helps avoid false detections. In another embodiment of this invention, the intended recipient of a transmitted signal are communicated using a RF signal accompanying the ultrasonic signal.], and

based on the acoustic wave identifier received from the terminal apparatus and the acoustic wave identifier stored in the first memory, the first circuitry of the [remote station] is configured to:
transmit, to the terminal apparatus, first information corresponding to a direction toward the output apparatus when the moving direction of the terminal apparatus is the direction toward the output apparatus [claim 1 measuring the Doppler frequency shift of the predetermined frequency as received on the object, and shifting a carrier frequency transmitted from the object to the station by discrete steps in response to the Doppler frequency shift exceeding predetermined boundary levels so that the apparent carrier frequency transmitted from the object as received at the station lies within predetermined limits equal to one of said steps.], and
transmit, to the terminal apparatus, second information that is different from the first information when the moving direction of the terminal apparatus is away from the output apparatus [fig. 11 shows #340 polarity because understood that Doppler frequency shift may be positive or negative, proportion to positive or negative velocity].
It would have been obvious to replace the determination of ultrasonic doppler frequency shift in order to identify position/velocity as taught by Zeitzew, with the changing of transmitted frequency given the expectation of a doppler shift as taught by Laughlin so that the apparent frequency obtained at the receiver is within a predetermined bandwidth range (Laughlin) [title; claim 1].

and the first memory of the server further stores third information in association with the moving direction, wherein the third information corresponds to the acoustic wave identifier [0098 Also, the central server 120 may store location information reported by sighting messages in a database, which may be used for locating, tracking or otherwise monitoring movements of the wireless identity transmitter 110.], and the third information indicates facility information of a facility at which the output apparatus is located [0406 For example, the user may be able to claim (or activate) a coupon reward after he/she has walked closer to a store department, broke a particular geofence boundary, or waited within a predefined area for a certain time.], and the first circuitry of the server is further configured to receive the acoustic wave identifier from the terminal apparatus, and transmit the third information to the terminal apparatus [0087 The central server 120 may be configured to exchange communications with various devices via the Internet 103, 
It would have been obvious to replace the remote station and beacons as taught by Zeitzew, with the server and transceivers as taught by Sprigg where two-way information/position is relayed to and from an external cloud storage so that remote computer resources over the Internet may be used rather than local computers (Sprigs) [0089].
Regarding claim 16, Zeitzew as modified by Laughlin teaches the information providing system according to claim 15, wherein the second circuitry changes the frequency to be lower by subtracting a predetermined frequency from the frequency when the moving direction of the terminal apparatus is toward the output apparatus [col. 2:10-15 shows plus or minus khz; title shift of transmitted frequency may be shifted so that apparent frequency received is maintained within a range of frequencies].
Regarding claim 17, Zeitzew as modified by Laughlin teaches the information providing system according to claim 15, wherein the second circuitry changes the frequency to be higher by adding a predetermined frequency to the frequency when the moving direction of the terminal apparatus is away from the output apparatus [col. 2:10-15 shows plus or minus khz; title shift of transmitted frequency may be shifted so that apparent frequency received is maintained within a range of frequencies].
Regarding claim 18, Zeitzew as modified by Laughlin teaches the information providing system according to claim 15, wherein the second circuitry is further configured to generate acoustic wave data of the acoustic wave at a predetermined first sampling frequency, the second circuitry generates the acoustic wave using the generated acoustic wave data at a second sampling frequency, and the second circuitry changes the second sampling frequency to adjust the specific 
Regarding claim 19, Zeitzew as modified by Laughlin teaches the information providing system according to claim 15, wherein the second circuitry changes the frequency of the acoustic wave based on a moving speed of the terminal apparatus [col. 1:15-20 methods and more particularly to a system and method for approximately compensating for Doppler frequency shifts imposed on a signal transmitted from a moving object.].
Regarding claim 20, Zeitzew as modified by Laughlin teaches the information providing system according to claim 15, wherein the acoustic wave generated by the second circuitry includes a plurality of acoustic waves having different frequencies from each other, and the second circuitry outputs the plurality of the acoustic waves successively [claim 5 comprising means responsive to the received signal for deriving a first wave having a frequency varying with frequency shifts of the predetermined frequency as received on the object, means comparing said first wave with a reference frequency for deriving a control signal, means responsive to the control signal for step changing the frequency of said first wave to derive a second wave to maintain the frequency of the second wave always within predetermined boundaries, and means responsive to the second wave for deriving the carrier frequency transmitted from the object to the station, said carrier frequency always being within a predetermined range established by the predetermined boundaries.].
Regarding claim 21, Zeitzew as modified by Laughlin teaches the information providing system according to claim 15, wherein the second circuitry is further configured to change the 
Regarding claim 22, Zeitzew as modified by Laughlin teaches the information providing system according to claim 21, wherein the second circuitry changes the identification information depending on a moving speed of the terminal apparatus [col. 1:15-20; claims 5-6].
Regarding claim 23, Zeitzew also teaches the information providing system according to claim 15, wherein the output apparatus further comprises: a first speaker to output a first acoustic wave in a first direction; and a second speaker to output a second acoustic wave in a second direction that is different from the first direction, and a first specific frequency of the first acoustic wave and a second specific frequency of the second acoustic wave are different from each other [0057 In one embodiment, each array 111 or 121 includes four faces each having a transducer pair (see FIG. lC). Transmitted ultrasonic beam patterns from neighboring faces overlap, and two distinct device identification codes are associated with each ultrasonic array (beacon or the platform). Each transmitted signal specifies via the code the intended recipient so that each ultrasonic array listens for only those codes unique to itself. When responding to a detected signal, the array will in turn respond back with a corresponding code, also unique to itself.].
Regarding claim 24, Zeitzew also teaches the information providing system according to claim 23, wherein first identification information represented by the first acoustic wave and second identification information represented by the second acoustic wave are different from each other [0057 transducer pairs on four faces…unique codes].
Regarding claim 25, Zeitzew as modified by Laughlin teaches the information providing system according to claim 15, wherein the second circuitry is further configured to acquire movement status information of the terminal apparatus, and the second circuitry changes the 
Regarding claim 26, Zeitzew as modified by Laughlin teaches the information providing system according to claim 15, wherein the second circuitry changes the frequency of the acoustic wave in a preset time slot [Zeitzew: 0002 In situations where the mobile object is moving with a significant speed with respect to the beacons, signal frequency Doppler shift of the transmitted ultrasonic signal may be used to aid in the determination of the velocity and position of the mobile object.; Laughlin: claims 5-6 describe changing transmitted frequency so that apparent frequency received is within a desired range based on an understanding of the Doppler frequency shift present].
Regarding claim 27, Zeitzew as modified by Laughlin teaches the information providing system according to claim 15, wherein the second circuitry is further configured to acquire environment information about an environment in a vicinity of the output apparatus, and the second circuitry changes the frequency of the acoustic wave based on the acquired environment information [Zeitzew: 0035 The speed of sound in air can be calculated based readings from environmental sensors and known analytic expressions, or determined from the 2-way time of-flight measurements 200 among beacons or between the platform and beacons, or a combination of both.; Laughlin: claims 5-6].
Regarding claims 30 and 32, Zeitzew as modified by Sprigg teaches the information providing system according to claim 29, wherein the third circuitry of the terminal apparatus is configured to control a display to display the third information received from the server [0110 The central server 120 may then activate a webpage that presents a map of the search area and that may be maintained in near-real time so, that as relevant sighting messages are received, reported location information is displayed on the map.].
Regarding claim 33, Zeitzew as modified by Sprigg teaches the information providing system according to claim 26, wherein the second circuitry changes the frequency according to a time slot during which a facility, in which an event is held, is available [0146 In an embodiment, the event registration component 616 may store numerous rolling identifiers downloaded from the central server 120 and corresponding to a particular wireless identity transmitter 110, such as a set of rolling identifiers that may match possible rolling identifiers broadcast by the wireless identity transmitter 110 during a certain time window.].

Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeitzew (US 2003/014258 A1), Laughlin (US 3,715,663 A), and Sprigg (US 2013/0217333 A1) as applied to claim 15 above, and further in view of Breed (US 2004/0129478 A1).
Regarding claim 34, Zeitzew teaches frequency shift keying communication [0046]. Zeitzew does not explicitly teach … and yet Breed teaches the information providing system according to claim 15, wherein the second circuitry is further configured to select either a first output configuration or a second output configuration, the first output configuration includes outputting the acoustic wave identifier based on the frequency, and the second output configuration includes outputting the acoustic wave identifier alternatively based on a first alternate frequency 
It would have been obvious to augment the frequency shift keying as taught by Laughlin, with the chirp/sweep emitting (i.e., different frequencies also) as taught by Breed so that variation due to speed of sound caused by wind may be removed by automatic adjustment of the transducer system.
Regarding claim 35, Laughlin as modified by Breed teaches the information providing system accordingly to claim 34, wherein the second circuitry is configured to set either the first output configuration or the second output configuration in a case that a wind velocity is detected to be less than a predetermined threshold [0889 On vehicle startup and as often as desired thereafter, the speed of sound can be measured by one transducer, such as transducer 18 in FIG. 21, sending a signal which is directly received by another transducer 5. Since the distance separating them is known, the speed of sound can be calculated and the system automatically adjusted to remove the variation due to the changes in the speed of sound. Therefore, the system operates with same accuracy regardless of the temperature, humidity or atmospheric pressure. It .

Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive. Additional sections of Spriggs are now applied which explicitly teach monitoring movements (e.g., ultrasonic transceiver moves in/out of areas/rooms). For new claims, Breed has now been applied which in summary teaches compensating transducer operation by continuously monitoring wind velocity in order to eliminate undesired variation due to changes in sound speed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645